Citation Nr: 1021942	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-24 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1966 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The Board notes that the issue originally on appeal was 
entitlement to service connection for major depression and 
posttraumatic stress disorder (PTSD).  However, the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Board has recharacterized the issue 
on appeal accordingly.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in July 2008.  A transcript of the hearing is 
associated with the claims file.

This case was previously before the Board in September 2008, 
at which time it was remanded for evidentiary development.  
The case has now been returned to the Board for further 
appellate action.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided.

The Veteran contends, and provided credible testimony to his 
belief, that service connection is warranted for psychiatric 
disability as related to an in-service accident in which he 
was hit by a driverless, out of control bus that rolled down 
a hill and pinned him against a work bench.

The Board notes that the Veteran was not provided a VA 
examination and no VA medical opinions were obtained in 
connection with his claim.  VA is obliged to provide a VA 
examination or obtain a medical opinion when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) the evidence indicates that the current disability or 
symptoms may be associated with service or with another 
service-connected disability, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 C.F.R. § 
3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 
(2002); and also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As directed by the Board in the September 2008 remand, 
updated VA Medical Center treatment records from August 2005 
to August 2008 were obtained.  They show diagnoses of major 
depressive disorder (MDD), moderate and later in remission, 
and anxiety disorder not otherwise specified (NOS) with some 
PTSD features.  

Service treatment records also confirm the Veteran's report 
of an out of control bus pinning him against a work bench to 
the extent that they show he sought medical treatment for 
pains associated with the accident.

The record therefore reflects competent evidence of current 
psychiatric disability, credible evidence establishing that 
the Veteran suffered an event or injury in service, and 
credible testimony by the Veteran that his current 
psychiatric disability may be associated with service.  

The Board finds there is not sufficient medical evidence to 
make a decision.  Thus, the Veteran should be afforded a VA 
examination to determine the nature and etiology of all 
currently present acquired psychiatric disorders.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding, available records 
pertaining to post-service treatment or 
evaluation for any psychiatric disorders.

2.  Then, the Veteran should be afforded a 
VA examination by psychiatrist or a 
psychologist to determine the nature and 
etiology of all currently present acquired 
psychiatric disorders.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

Based upon the examination results and a 
review of the claims file, the examiner 
should provide an opinion with respect to 
each currently present acquired 
psychiatric disorder as to whether there 
is a 50 percent or better probability that 
the disability is etiologically related to 
the Veteran's active service, to include 
his reported in-service experience of 
being hit by a driverless, out of control 
bus that rolled down a hill and pinned him 
against a work bench.

The supporting rationale for all opinions 
expressed must be provided. 

3.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
psychiatric disability in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


